PICKETT, Judge.
On April 14, 2004, the Defendant, Paul L. Johnson, pled guilty to negligent homicide and vehicular negligent injuring and was sentenced in accordance with the plea agreement. Pursuant to the agreement, the Defendant was placed on three years supervised probation, with general and special conditions. On June 1, 2006, a probation revocation hearing was conducted, after which the trial court revoked the Defendant’s probation and ordered him to serve the originally imposed sentence. The Defendant thereafter filed a motion for appeal from the trial court’s order revoking his probation and the trial court granted the motion on June 29, 2006.
On August 1, 2006, this court issued a rule to show cause why the appeal in the above-captioned case should not be dismissed, as the judgment at issue is not appealable. The Defendant failed to file a brief, or otherwise respond, by the August 21, 2006 deadline specified in this court’s order.
The judgment at issue herein is not appealable, pursuant to La.Code Crim.P. art. 912.1, therefore, the appeal in the above captioned case is hereby dismissed. Paul L. Johnson, Defendant, is hereby permitted to file a proper application for supervisory writs, in compliance with Uniform Rules — Courts of Appeal, Rule 4, no later than thirty days from the date of this decision. The Defendant is not required to file a notice of intent to seek writs or obtain an order setting a return date, pursuant to Uniform Rules — Courts of Appeal, Rule 4-3, as we hereby construe the motion for appeal as a timely filed notice of intent to seek a supervisory writ.
APPEAL DISMISSED. DEFENDANT IS PERMITTED TO FILE AN APPLICATION FOR SUPERVISORY WRITS WITHIN THIRTY DAYS FROM THE DATE OF THIS DECISION.